TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00368-CR


Darran Revada, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-11-200119, THE HONORABLE CLIFFORD BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		Appellant Darran Revada seeks to appeal from a judgment of conviction for
possession of a controlled substance, cocaine, in an amount of one gram or more but less than four
grams.  See Health & Safety Code Ann. § 481.115 (West 2010).  The trial court has certified that: 
(1) this is a plea bargain case and Revada has no right of appeal, and (2) Revada waived the right of
appeal.  Accordingly, the appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   July 25, 2012
Do Not Publish